 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    JOHN GRESCHNER,                                  No. 2:15-cv-1663 MCE AC P
12                       Plaintiff,
13           v.                                        ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17
18          Plaintiff, a former California state prisoner currently incarcerated in Colorado, proceeds

19   pro se with this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 23, 2019, the magistrate judge filed findings and recommendations herein

22   which were served on plaintiff and which contained notice to plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. ECF No. 18. Plaintiff has

24   filed objections to the findings and recommendations. ECF No. 19.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   Court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed August 23, 2019 (ECF No. 18), are
 3   ADOPTED in full;
 4          2. Defendant “John Doe” Secretary of the California Department of Corrections and
 5   Rehabilitation is DISMISSED from this action with prejudice; and
 6          3. The case shall proceed on Plaintiff’s remaining claims.
 7          IT IS SO ORDERED.
 8   Dated: October 11, 2019
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
